

116 HR 5564 IH: Enhancing Broadcaster Diversity and Inclusion by Verifying and Ensuring the Reporting required by Statute Is Transpiring and Yielding Data Act
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5564IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for certain requirements with respect to
			 ownership and diversity reporting for television broadcast stations and
			 cable operators, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Broadcaster Diversity and Inclusion by Verifying and Ensuring the Reporting required by Statute Is Transpiring and Yielding Data Act or the Enhancing Broadcaster DIVERSITY Data Act.
		2.Ownership and diversity reporting
 (a)Sense of CongressRecognizing the long history of exclusion of women and people of color from media resources in the United States, and the responsibility of broadcasters to be responsive to the needs and interests of their communities of license, it is the sense of Congress that the Commission should carry out policies promoting diversity, localism, and inclusion in the broadcast and cable industries. As such, Congress directs the Commission to take the actions described in subsection (b) and the amendments made by such subsection.
			(b)Media ownership and diversity
 (1)Employment dataNot later than 18 months after the date of the enactment of this Act, in accordance with sections 334(a) and 634(d)(3)(A) of the Communications Act of 1934 (47 U.S.C. 334(a); 554(d)(3)(A)), the Commission, after notice and comment, shall complete the proceeding initiated in the Third Report and Order and Fourth Notice of Proposed Rulemaking in the ongoing Review of the Commission’s Broadcast and Cable Equal Employment Opportunity Rules and Policies, MM Docket No. 98–204.
 (2)Ownership dataPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
					
						344.Ownership data
 (a)In generalExcept as specifically provided in subsection (b), the Commission may not revise— (1)section 73.3615 of title 47, Code of Federal Regulations (relating to ownership reports), as in effect on the date of the enactment of this section, as such section 73.3615 applies to television broadcast station licensees and permittees; or
 (2)the forms used by the licensees and permittees described in paragraph (1) to report pertinent ownership data to the Commission.
								(b)Technical revisions or improvements
 (1)In generalSubject to paragraph (2), the Commission may revise the regulations described in subsection (a) to augment the quality and sufficiency of the reports required under such regulations, to make nonsubstantive technical or clerical revisions in such regulations as necessary to reflect changes in technology, terminology, or Commission organization, or to ensure the anonymity of station-specific ownership data unnecessary to the analysis of aggregated industry ownership trends.
 (2)LimitationThe Commission may not diminish or otherwise reduce the frequency or quality of the reports required under the regulations described in subsection (a)..
				(3)Ownership and diversity report
 (A)In generalSection 13(d)(3) of the Communications Act of 1934 (47 U.S.C. 163(d)(3)) is amended by striking in accordance with the national policy under section 257(b) and inserting the following: and include in the report required by subsection (a) the most recent data collected under the regulations described in sections 334(a), 344(a), and 634(d)(3)(A), and analysis of such data, as such barriers and such data relate to the national policy under section 257(b).
 (B)Ownership databaseNot later than 2 years after the date of the enactment of this Act, the Commission shall create a public, searchable database of the data collected under the regulations described in section 344(a) of the Communications Act of 1934, as added by paragraph (2), that members of the public may use to search for and produce reports identifying—
 (i)ownership data with respect to any particular station; (ii)ownership interests of any person who holds a license;
 (iii)industry-wide statistics; (iv)statistics for particular geographic regions; or
 (v)statistics for particular licensee classifications. (c)Commission definedIn this section, the term Commission means the Federal Communications Commission.
			